                 Case 1:20-cv-00249-SAB Document 15 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       NARINDER KAUR,                                          Case No. 1:20-cv-00249-SAB

12                       Plaintiff,                              ORDER REQUIRING DEFENDANT TO
                                                                 EITHER FILE ADMINISTRATIVE RECORD
13             v.                                                IN OCR FORMAT OR SHOW CAUSE FOR
                                                                 FAILURE TO COMPLY WITH OCTOBER 2,
14       COMMISSIONER OF SOCIAL                                  2020 ORDER
         SECURITY,
15                                                               (ECF No. 14)
                         Defendant.
16                                                               FIVE DAY DEADLINE

17

18            Plaintiff Narinder Kaur filed this action seeking judicial review of a final decision of the

19 Commissioner of Social Security (“Commissioner” or “Defendant”) denying an application for
20 disability benefits pursuant to the Social Security Act. On July 16, 2020, the administrative

21 record was filed. On October 2, 2020, an order was filed requiring the Commissioner of Social

22 Security to file a copy of the administrative record that complies with the scheduling order

23 within fifteen days. (ECF No. 14.) More than fifteen days have passed and an OCR copy of the
                                             1
24 administrative record has not been filed.

25 / / /

26 / / /
27   1
       The Court notes that a similar order issued in numerous other cases and a compliant copy of the record has been
     filed in all other cases. It appears that it might be an oversight that the administrative record was not filed in this
28   case.


                                                                 1
              Case 1:20-cv-00249-SAB Document 15 Filed 10/20/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that within five (5) days of the date of entry of

 2 this order, Defendant shall either file an OCR copy of the administrative record or show cause

 3 why sanctions should not issue for the failure to comply with the October 2, 2020 order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     October 20, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
